Citation Nr: 0127692	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-03 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for post-
operative neurogenic-type pain, dorsum of the nose, granted 
under 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
June 1981 to June 1985 and with the U.S. Navy from April 1991 
to February 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO that implemented 
a January 2000 Board decision establishing entitlement to 
disability compensation pursuant to 38 U.S.C.A. § 1151 for 
nasal pain claimed as the result of nasal surgery performed 
by a VA medical facility in October 1992.  Through the March 
2000 decision, the RO granted a noncompensable evaluation 
effective March 11, 1997.

In April 2000 the veteran submitted a notice of disagreement 
(NOD) as to the amount of the rating.

The Board points out that the United States Court of Appeals 
for Veterans Claims  (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, (as is the case 
here), separate ratings can be assigned for separate periods 
of time--a practice known as "staged" rating.  In light of 
this Court decision, the issues have been recharacterized as 
noted above. 


REMAND

The veteran incurred a nasal septal fracture as the result of 
nasal trauma in 1992.  He underwent septorhinoplasty at a VA 
hospital in October 1992.  Since the surgery, the veteran has 
reported complaints of significant pain over the dorsum of 
his nose as well as a neuralgic-type pain in the dorsum of 
his nose.  

Medical records on file contain the following impressions: 
chronic dorsal nasal pain secondary to surgery (January 1993 
private physician); mucus retention cyst and/or 
mucoperiosteal thickening inferior left maxillary sinus (June 
1993 VA CT of the sinuses); significant neuralgic-type pain 
resulting from his surgery (October 1997 private physician); 
and significant problems with neurologic-type pain in both 
supratrochlear areas (February 1998 private physician). 

On physical examination of the nose, sinus, larynx, and 
pharynx in December 1998, the VA physician found that the 
veteran had open nasal airways bilaterally with healthy pink-
appearing nasal mucosa.  There was no evidence seen of pus, 
bleeding or other abnormalities.  The veteran had normal 
sensation throughout his face and a normal ear examination.  
Palpation over the region of his dorsal nose elicited some 
discomfort.  Oropharynx and oral cavity were also found to be 
normal and there were no masses in the face, head or neck.  
The impression was that the veteran could have neurogenic-
type pain that may have been the result of a septorhinoplasty 
in October 1992; however, that was based purely on subjective 
accounts by the veteran.  The physician noted that no 
objective tests had been done to confirm the diagnosis nor 
were there any objective tests available that he know of that 
could definitively prove that diagnosis.  He concluded that 
while the 1992 operation was successful in alleviating the 
symptoms of nasal obstruction and the veteran's external 
nasal deformity, it could conceivably have caused a problem 
with a neuroma or neurogenic-type pain.

Subsequent records from the veteran's private physician 
revealed that the veteran continued to have neurologic pain 
over both supraorbital nerve areas.    

In a March 2000 decision, the RO assigned benefits under 
38 U.S.C.A. § 1151 for post operative neurogenic-type pain, 
dorsum of the nose, and evaluated this disorder as 
noncompensable under Diagnostic Code 8405 (for rating 
neuralgia of the fifth cranial nerve).  The veteran appealed, 
claiming that a 30 percent rating is in order.
 
In assessing the circumstances of the current appeal and 
after thoroughly reviewing the record, the Board finds that 
neither the nature nor the severity of the disorder 
identified as "neurogenic-type pain" has been thoroughly 
explored.  While the veteran underwent VA examination in 
1998, that examination did not even address the cranial 
nerves and it did little more than describe the veteran's 
pain.  In order to properly rate the disability under 
pertinent schedular criteria, the veteran must be given a new 
VA examination that identifies the precise nature and 
severity of the veteran's vaguely identified disorder.  

At the present time, the RO has assigned the current 
noncompensable rating under Diagnostic Code 8405, which 
relates to neuralgia evaluated as paralysis [complete or 
partial, under Code 8205] as involves the 5th (trigeminal) 
cranial nerve.

Ratings under Code 8205 range from 10 percent for moderate, 
incomplete paralysis; or 20 percent for severe incomplete 
paralysis; to 30 percent for complete paralysis of the 
trigeminal branch of the 5th cranial nerve.  The Note 
associated with these ratings under 38 C.F.R. § 4.124a states 
that they are dependent upon relative degree of sensory 
manifestations or motor loss.

Furthermore, the Schedule of Rating Disabilities notes that 
neuralgia, cranial or peripheral, characterized by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. § 
4.124.

On remand, the veteran should be given a new VA examination 
that addresses all of the issues pivotal to the accurate 
evaluation of the disability under pertinent schedular 
criteria.  This should include an examination of the cranial 
nerves, the nasal passages, and the sinuses, with CT scan of 
the sinuses if necessary. 

Finally, VA has had a duty to assist the veteran in the 
development of facts pertinent to his claim.  The duty to 
assist has been held to include conducting a thorough medical 
evaluation so that the evaluation of a claimed disability 
will be a fully informed one.  Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).

The Board points out that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCCA, November 9, 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCCA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCCA, 
and because the RO denied the veteran's claim without further 
evidentiary development, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCCA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2099 (2000); 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001). 
 
To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence, additional 
information, or further argument to 
support his claim  for a higher rating 
for his neurogenic-type pain disorder.  
In so doing, the veteran should be asked 
to submit medical evidence pertaining to 
the nature and severity of symptoms of 
his pain on the dorsum of the nose. 

3.  The RO should obtain all available 
records, VA and private, related to 
treatment of the symptoms of the 
veteran's post-operative neurogenic-type 
pain on the dorsum of the nose.  If the 
RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim. 

4.  With the additional information on 
file, the veteran should be scheduled for 
a VA examination to determine the current 
severity of his post-operative 
neurogenic-type pain on the dorsum of the 
nose.  Any necessary special studies 
should be performed, to include a CT scan 
of the sinuses and a neurological study 
of the cranial nerves.  The claims folder 
and a copy of this REMAND must be made 
available to the examining physician for 
review, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings.

a.  It is specifically requested 
that the examiner indicate whether 
the pertinent symptomatology 
involves a cranial nerve, and if so, 
the particular  nerve should be 
identified along with its branch. 
Additionally, the examiner should 
opine as to whether any paralysis 
thereof is incomplete or complete; 
and exactly what functions and 
sensations are involved as a result.

b.  The examiner should also 
identify the extent  of any sensory, 
cosmetic and other functional facial 
symptoms involved, including pain, 
with a specific focus by the 
physician(s) on quantifying each of 
these by annotations to the record.

c.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report. 

5.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, they should be returned, 
along with the claims files, for 
corrective action.

6.  Thereafter, the RO should 
readjudicate the claim, giving 
consideration to all applicable rating 
provisions, including those for rating 
injury cranial nerves.  In so doing, the 
RO should document its consideration of 
the applicability of 38 C.F.R. § 
3.321(b)(1) (2001), and Fenderson, supra.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



